Citation Nr: 1508070	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-05 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Robert Brown, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1954 to February 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to service connection for diabetes mellitus type II (diabetes).

The Veteran provided testimony during a videoconference before the undersigned in January 2013.  A transcript is of record.  

The claim was remanded by the Board in March 2013 for additional development.  As that development has been completed, the claim has been returned to the Board for further appellate action.  

While the Board also remanded the issue of service connection for actinic keratosis, service connection was granted in a December 2014 rating decision.  As this represents a full grant of the benefits sought, the issue will not be considered further by the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not exhibited diabetes mellitus during the course of his present claim for compensation benefits.  

CONCLUSION OF LAW

The criteria for service connection for diabetes have not been met.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in April 2013.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in March 2013, when it was remanded for additional development.  In accordance with the remand instructions, the April 2013 VA examination was provided and a supplemental statement of the case was issued in December 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The relevant evidence of record was succinctly summarized in the April 2013 VA examination report and served as the basis for the examiner's finding that the Veteran does not have current diabetes and has not had the disability since the claim was filed in March 2011.  The examiner noted that lab results from April 22, 2013, and April 24, 2013, demonstrated HbA1C and fasting blood sugar levels which do not meet the criteria for a diagnosis of diabetes.  VA treatment records demonstrate that his A1C level on January 24, 2011, was reported within normal reference range.  A February 29, 2012, ophthalmology and pre-anesthesia evaluation indicated that the Veteran did not have a history of diabetes and a general surgery and physical note dated March 28, 2012, indicates that the Veteran does not have diabetes.  The examiner noted that a January 27, 2012, ophthalmology note documented the Veteran's reports that a private physician, Dr. J. E., diagnosed diabetes a few months prior.  However, the examiner stated that a review of the notes from Dr. J. E. made no mention of diabetes.  

The July 2011 physical examination report by Dr. J. E. indicated that the Veteran was not aware if he had been diagnosed with diabetes and was not taking medication or any diet for diabetes.  Therefore, Dr. J. E. specifically concluded that no service-connected diagnosis of diabetes was found on examination.  

The Board also notes that a September 2011 general medical VA examination report indicated that the Veteran did not have an endocrine or metabolic condition, to include diabetes.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the diagnosis of diabetes mellitus is not similar to varicose veins or a broken leg where the symptoms are manifest even to a layman.  Diabetes mellitus is exhibited on laboratory testing as interpreted by a trained medical provider.  The Veteran's claim that he has diabetes mellitus, unsupported by clinical data or a rationale for the finding is of little probative value.  

The Veteran is competent to report that Dr. J. E. diagnosed diabetes, however records from that physician specifically found that he did not have diabetes.  The Board finds this contemporaneous medical evidence from a physician to be more probative than the Veteran's recollection of what the doctor told him several months later.  Moreover, the medical evidence before and after the January 2012 statement from the Veteran contradict his statements that he has been diagnosed with diabetes as they demonstrate that he denied diabetes during surgical treatment and blood test results revealed that he did not have the disability.  

Given the lack of medical evidence demonstrating a current disability, the Board must conclude that the preponderance of the evidence is against the claim for service connection for diabetes, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus type II is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


